Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 1 of 14




                    EXHIBIT 5
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSDFILED
                                                                  Page 2 of 14
                                                                                    2019-DCL-01876
                                                                                    3/26/2019 6:36 PM
                                                                                    Eric Garza
                                                2019-DCL-01876                      Cameron County District Clerk
                                      CAUSE NO. _______________                     By Viviana Fuentes Deputy Clerk
                                                                                    32262171
 L.C. and D.S.,                                       §                  IN THE DISTRICT COURT OF
                                                      §
                                                      §
 Plaintiffs,                                          §
                                                      §
 v.                                                   §
                                                      §                   CAMERON COUNTY, TEXAS
 ROMAN CATHOLIC DIOCESE                               §                  Cameron County - 445th District Court
 OF BROWNSVILLE,                                      §
                                                      §
 Defendant.                                           §                     ____ JUDICIAL DISTRICT


                            PLAINTIFF’S ORIGINAL PETITION
       Plaintiffs, L.C. and D.S., sue Defendant the Roman Catholic Diocese of Brownsville

(“Diocese”), by and through Bishop Daniel E. Flores, his predecessors and successors, as Bishop of

the Roman Catholic Diocese of Brownsville, for damages related to their sexual abuse as minor

children.

                                              PARTIES

1.     Plaintiff L.C. is an individual and Texas resident who resides in Cameron County, Texas. The

Diocese knows L.C.’s full identity.

2.     Plaintiff D.S. is an individual and Texas resident who resides in Cameron County, Texas. The

Diocese knows D.S.’s full identity.

3.     Defendant, Roman Catholic Diocese of Brownsville (“the Diocese”) is a general partnership

or other unincorporated association, under Texas law, which operates in Cameron County Texas.

The Diocese has its principal office at 1910 University Blvd. Brownsville, TX 78520.

4.     Plaintiffs sue the Diocese in all its assumed and common names under Rule 28, including the

name “Roman Catholic Diocese of Brownsville, by and through Daniel E. Flores, his predecessors

and successors as Bishop of the Roman Catholic Diocese,” which is intended to cover the Bishop in

                                        Original Petition Page 1 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 3 of 14



all but his individual capacity, including his capacity, if any, as a corporation sole or a trustee for the

Diocese or any parish or other Catholic entity located within the Diocese’s geographic boundaries.

Regardless of its classification under Roman Catholic Canon Law, the Diocese is a general

partnership or unincorporated association or unincorporated religious organization, under Texas law,

which is located and operated in Brownsville, Cameron County, Texas.

                             DISCOVERY CONTROL PLAN LEVEL

5.      Pursuant to Rule 190.1 of the Texas Rules of Civil Procedure, discovery is intended to be

conducted under Level 3 as set forth in Rule 190.4. As required by Rule 47 (b), Texas Rules of Civil

Procedure, Plaintiffs’ counsel states that the damages sought are in an amount within the

jurisdictional limits of this court. As required by Rule 47 (c), Texas Rules of Civil Procedure,

Plaintiffs’ counsel states that Plaintiffs seek monetary relief in a sum over $1,000,000. The amount

of monetary relief actually awarded, however, will ultimately be determined by a jury. Plaintiffs also

seek costs of court, and prejudgment and post judgment interest at the highest legal rate.

                                   JURISDICTION AND VENUE

6.      Plaintiffs seeks compensatory and exemplary damages on their claims for assault, negligence,

negligent hiring, negligent supervision, negligent retention, premises liability, intentional infliction

of emotional distress, statutory malice, aiding and abetting, fraud, and good-samaritan liability.

These claims fall within this Court’s general subject-matter jurisdiction. All conditions precedent to

bringing suit have occurred.

7.      Pursuant to Texas Civil Practice and Remedies Code §15.002(a), Venue is proper in this

county, because a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred

in Cameron County, Texas and because the principal office of the Diocese is located in Cameron

County, Texas.



                                          Original Petition Page 2 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 4 of 14



                                    STATEMENT OF FACTS

8.     The Diocese is composed of at least 71 parishes in Brownsville, Texas and other nearby

counties. Our Lady of Guadalupe is one such parish.

9.     In 1982, Father Benedicto Ortiz (“Ortiz”) was a priest at Our Lady of Guadalupe where

Plaintiffs attended church. Starting in or around 1982, Ortiz would have Plaintiffs spend the night

with him, and eventually moved the children into the rectory with him. Plaintiffs would visit their

mother twice a week, and the mother was grateful believing that they were in a safe and protected

environment. Plaintiffs’ mother relied on the Diocese to provide a safe and nurturing environment

for her children, to protect them from abuse and harm, and to keep them from being exposed to

anyone harmful.

10.    From in or around 1982 until 1985, Ortiz sexually abused and molested Plaintiffs at Our Lady

of Guadalupe and in his rectory. His abuse included exposing himself to the children, requiring them

to be naked in his presence, fondling them, requiring them to touch him, and engaging in oral sex,

providing Plaintiffs with drugs and alcohol, playing pornographic videos, and masturbating in front

of them.

11.    During this time, the Bishop Fitzpatrick transferred Ortiz from Our Lady of Guadalupe to a

different parish, St. Anne Mother of Mary in Pharr, Texas (“St. Anne”). Plaintiffs moved with Ortiz

to St. Anne, where the abuse continued.

12.    Plaintiffs lived with Ortiz for approximately three years when Former Bishop Fitzpatrick

directed that Ortiz could not continue to have Plaintiffs live with him.

13.    Ortiz would also take Plaintiffs on trips to Padre Island, where Ortiz would give them alcohol

and marijuana, have them watch pornographic videos, and masturbate in front of them.

14.    The Diocese failed to protect the children from Ortiz.


                                          Original Petition Page 3 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 5 of 14



15.     The priests, bishops, and staff members failed to properly supervise and monitor the children

and Ortiz was often alone and unsupervised with children.

16.     Ortiz exploited these opportunities to molest children. Several staff members, priests, and at

least Bishop Fitzpatrick knew that Plaintiffs were living with Ortiz.

17.     Priests, Bishops, and staff members also ignored warning signs. For example, although

Bishop Fitzpatrick ordered that Plaintiffs stop living with Ortiz, Ortiz continued to take unsupervised

trips with Plaintiffs and spend time with them alone.

18.      Plaintiffs were raised as a devout Roman Catholics. Plaintiffs attended Catholic Church and

Mass regularly and received Holy Communion and the Sacraments regularly, and received Holy

Confirmation by the Catholic Church. Plaintiffs were taught and always believed in the teachings of

the Roman Catholic Church and developed a great trust, confidence, reverence, respect, and

obedience to and in the Catholic Church, its institutions, and its Holy Fathers, including its Catholic

priests. Plaintiffs were taught and believed that Catholic priests were honorable and trustworthy,

always right, and would always act in their best interests. Plaintiffs were taught and believed that

Catholic priests were God’s representatives here on Earth, next in line to God, and trusted, obeyed,

loved, and respected them unconditionally, as they did God. As devout and loyal Catholics, Plaintiffs

trusted that Defendant, as an institution of the Roman Catholic Church, and its servants and

representatives, would act in their best interests and warn them of any known danger, which included

its priest, Ortiz. Plaintiffs and their family relied on and trusted the Catholic Church, its institutions,

its priests, including this Defendant, to provide moral and spiritual guidance and counseling and to

assist them in training and educating their Catholic children, to protect them from known physical

and moral harm, and to always act in their best interests at all times. Plaintiffs’ family entrusted the

Catholic Church with their minor Catholic children.


                                          Original Petition Page 4 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 6 of 14



                         CAUSES OF ACTION AGAINST THE
                     ROMAN CATHOLIC DIOCESE OF BROWNSVILLE

19.    At all times material herein, Ortiz was employed as a priest with Defendant and was under

Defendant’s direct supervision and control when he sexually abused minors, including Plaintiffs. As

an ordained priest, Ortiz acted upon delegated authority of the Defendant as its agent, representative,

and/or employee. Ortiz came to know minors, including Plaintiff, and her family, and gained access

to them because of his status as a Roman Catholic Priest. Ortiz engaged in this wrongful conduct

while in the course and scope of his employment with Defendant. Therefore, Defendant is liable for

the wrongful conduct committed by Ortiz. Plaintiff, therefore, pleads Respondeat Superior, agency,

apparent agency, agency by estoppel, and ratification.

20.    Defendant negligently selected, hired, trained, and/or continued the employment and service

of Ortiz in a position of trust, confidence, and authority, as a parish priest, when it knew or should

have known of his dangerous sexual propensities. Defendant’s actions and inactions, in light of what

it knew as to his past, allowed Ortiz to continually reach and have contact with minor children,

including Plaintiffs, for years, to abuse and molest them.

21.    Defendant failed to warn Plaintiffs of Ortiz’s dangerous sexual propensities toward minors,

and nevertheless, allowed him to continually have contact with minor children, including Plaintiffs,

for years to abuse and molest them.

22.    Defendant failed to provide reasonable supervision of Ortiz while he worked or served as a

priest at parishes within the Diocese.

23.    Defendant, as a religious organization, is granted special privileges and immunities by society

and is in a special fiduciary relationship with Plaintiffs. Defendant owed Plaintiffs the highest duty

of trust and confidence and was required to act in Plaintiffs best interest. Defendant knowingly

violated that relationship. Defendant knowingly breached Plaintiffs trust when it failed to act with

                                         Original Petition Page 5 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 7 of 14



the highest degree of trust and confidence to protect Plaintiffs from its sexually predatory priest. This

knowing breach of fiduciary duty proximately caused injury to Plaintiffs.

24.     Defendant also committed fraud by non-disclosure and misrepresentation that proximately

caused Plaintiffs damages. Defendant committed fraud when it represented that Ortiz was a sexually

safe, celibate priest, when it knew or should have known of his dangerous sexual predatory

tendencies.

25.     Defendant, at the time and on the occasions in question, acted with heedless and reckless

disregard of the safety of Plaintiffs, which disregard was the result of conscious indifference to the

rights, welfare, and safety of Plaintiffs in violation of the laws of the State of Texas.

26.     Defendant had repeated notice of sexual abuse of children by Roman Catholic priests, clergy,

members, employees, staff, and/or representatives, and nevertheless employed them, including Ortiz,

and/or permitted them to serve, or continue to serve, and allowed them unrestricted and unsupervised

access to minor children like Plaintiffs, which permitted them, including Ortiz, to repeatedly engage

in sexual abuse and/or inappropriate sexual conduct or acts with minors, including Plaintiffs, which

proximately caused Plaintiffs harm and/or damages.

27.     Plaintiffs allege that Defendant and others unknown to Plaintiffs, acting in concert, engaged

in a plan of action to cover up the incidents of priests' sexual abuse of minors and prevent disclosure,

prosecution, and civil litigation including, but not limited to, denial of abuse, spoliation of evidence,

transfers and reassignments of abusive priests, religious duress and coercion, failure to seek out and

assist victims, breach of trust and confidence.

28.     Plaintiffs alleges that the actions of this Defendant have inflicted emotional distress upon

Plaintiffs.

29.     Plaintiffs assert that Defendant is liable for acts and/or omissions pursuant to the

RESTATEMENT (SECOND) OF TORTS, Section 302B, under the legal doctrine of negligent
                                          Original Petition Page 6 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 8 of 14



assumption of risk of intentional or criminal conduct

30.    An act or an omission may be negligent if the actor realizes or should realize that it involves

an unreasonable risk of harm to another through the conduct of the other or a third person which is

intended to cause harm, even though such conduct is criminal. RESTATEMENT (SECOND) OF

TORTS, Section 302B.

31.    Defendant realized or should have realized that Ortiz posed an unreasonable risk of harm to

adult and minor parishioners, including Plaintiffs.

32.    Plaintiffs assert that Defendant is liable for acts and/or omissions pursuant to the

RESTATEMENT (SECOND) OF TORTS, Section 311, under the legal doctrine of negligent

misrepresentation involving risk of physical harm.

33.    One who negligently gives false information to another is subject to liability for physical

harm caused by action taken by the other in reasonable reliance upon such information, where such

harm results:

           a. to the other, or

           b. to such third persons as the actor should expect to be put in peril by the action taken.

34.    Such negligence may consist of failure to exercise reasonable care:

           c. in ascertaining the accuracy of the information, or

           d. in the manner in which it is communicated. RESTATEMENT (SECOND) OF

                TORTS, Section 311.

35.    Plaintiffs asserts that Defendant is liable for acts and/or omissions pursuant to the

RESTATEMENT (SECOND) OF TORTS, Section 317, under the legal doctrine that imposes a duty

upon employers to exercise reasonable care in controlling employees to prevent them from

intentionally harming others when:

           e. the servant
                                        Original Petition Page 7 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 9 of 14



                    i. is upon the premises in possession of the master or upon which the servant is

                        privileged to enter only as his servant, or

                    ii. is using a chattel of the master, and

            f. the master

                    i. knows or has reason to know that he has the ability to control his servant, and

                    ii. knows or should know of the necessity and opportunity for exercising such

                        control. RESTATEMENT (SECOND) OF TORTS, Section 317 at 125

                        (1965).

36.     Defendant’s failure to ascertain and apprise Plaintiffs and their family of Ortiz's sexually

predatory nature and their representation that Ortiz was not sexually dangerous to minor parishioners

placed Plaintiffs in danger and peril.

37.     Plaintiffs alleges that the negligence of Defendant resulted in bodily injury to Plaintiffs.

38.     Defendant is further liable to Plaintiffs for premises liability. Plaintiffs were invitees on

Defendant’s premises, and it owed a duty of care to those who may be harmed by criminal acts on

its premises when the risk of criminal conduct is so great that it is both unreasonable and foreseeable.

Defendant was aware of criminal acts of assault by Ortiz to minors on its property and breached its

duty of care to Plaintiffs.

39.     Defendant failed to properly report, investigate, and/or otherwise take appropriate action to

prevent or address the abuses in question, including contacting the authorities and/or law

enforcement personnel or agencies and removing Johnson, permanently, after learning, long before

he sexually abused Plaintiffs, that Ortiz was acting contrary to his vow of celibacy and was behaving

sexually inappropriately with minors. Defendant knew of Ortiz’s dangerous sexual propensities

towards others and his inability to be safely left alone with others, and nevertheless, failed to

discontinue his employment or service and allowed him to have unsupervised and unrestricted access
                                          Original Petition Page 8 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 10 of 14



to minor children, including Plaintiffs. Defendant failed to properly train, educate, and/or supervise

its Roman Catholic priests, clergy, employees, staff, monks, and/or representatives, including Ortiz,

to prevent and properly respond to inappropriate sexual behavior and abuse of minor children.

Defendant’s conduct, through their officers, employees, representatives, and/or agents, at a

minimum, constituted negligence, by act or omission, each and all of which were a proximate cause

of the sexual abuses in question and Plaintiffs harm or damages resulting from the sexual abuses in

question.

                                  CLAIMS OF CONSPIRACY

40.    Defendant herein and parties outside the Church entered into a civil conspiracy, accompanied

by a meeting of the minds regarding concerted action, the purposes of which were to suppress and

minimize public knowledge of the widespread sexual abuse of minors by Catholic Priests and to take

a uniform position and approach to the handling of reports of abuse. This uniform position and

approach was designed to avoid prosecution of clergy offenders, prevent or minimize claims for

damages, avoid public exposure of the sexual abuse of children by Catholic Priests, protect the

reputation of the Catholic Church from scandal, and thus ensure the continued financial contributions

of the Catholic laity. This conspiracy included spoliation of evidence.

41.    This conspiracy and concert of action was carried out by Defendant to conceal and

fraudulently conceal the fact that Defendant committed acts of negligence, gross negligence, fraud,

and breach of fiduciary duty, and has engaged in concerted action to commit acts of negligence, gross

negligence, fraud, and breach of fiduciary duty.

42.    In the absence of this conspiracy and concert of action, Defendant would have responded to

repeated notice of the abuse of children by Roman Catholic priests and issued general and specific

warnings to the laity. Had a proper warning been issued, Ortiz would never have had unsupervised

access to Plaintiffs and this abuse and exploitation would never have occurred. Thus, Defendant's
                                        Original Petition Page 9 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 11 of 14



actions in furtherance of this conspiracy are a proximate cause of the injury and damages claimed

herein.

43.       Defendant engaged in a conspiracy to conceal the sexual and mental problems of Ortiz and

the sexual abuse of other children by other priests, including, priests of the Defendant Roman

Catholic Diocese of Brownsville. Defendant advanced the purposes of this conspiracy by failing to

study, to disclose, and/or to warn of the dangers of child sexual abuse by Catholic priests despite

notice and knowledge of the risk dating back many decades, and by failing to promulgate proper

policies for admission to the Seminary and for supervision of its priests.

44.       Plaintiff alleges that officials of the Defendant, with others, acting in concert, engaged in a

conspiracy to avoid the prosecution of Ortiz and to cover up the sexual abuse, sexual advances, and

mental problems of Johnson and many others.

45.       The purpose of this conspiracy was to prevent criminal prosecution, avoid adverse publicity,

prevent claims for damages by the numerous minor victims, and to avoid exposure of this conspiracy

to conceal the claims arising from the crimes of these Priests ordained by Defendant. Further,

officials of the Defendant, in furtherance of the overall conspiracy alleged, engaged in affirmative

acts to conceal the existence of this conspiracy. Further, this conspiracy concealed acts of fraud,

breach of fiduciary duty, negligence, and gross negligence.

                                      EXEMPLARY DAMAGES

46.       The Diocese is liable in exemplary damages for harm resulting from Ortiz’s criminal acts,

because: (a) it acted with gross negligence in hiring, supervising, and retaining Ortiz, who was unfit

to work as a priest or be around children; and (b) it employed Ortiz in a managerial capacity and

Ortiz was acting within the scope of his employment.

47.       The Diocese is also liable for exemplary damages for gross negligence arising from the claims

for intentional infliction of emotional distress; fraud; negligent hiring, retention, supervision, and
                                          Original Petition Page 10 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 12 of 14



training; owner of premises; and premises liability support an award of exemplary damages.

48.     The Diocese was grossly negligent because it’s acts and/or omissions when viewed

objectively from its standpoint at the time of the acts and/ or omissions involved (i) an extreme degree

of risk, considering the probability and magnitude of potential harm to others; and (ii) were such that

it had an actual, subjective awareness of the risk involved but nevertheless proceeded with conscious

indifference to the rights, safety, or welfare of others.

                 FRAUDULENT CONCEALMENT, DURESS AND UNSOUND MIND

49.     Members of the Diocese, the staff of Our Lady of Guadalupe, and St. Anne fraudulently

concealed the conduct of Ortiz and allowed Plaintiffs to live in the rectory with Ortiz while the abuse

was occurring.

50.     Ortiz threatened Plaintiffs and they lived in fear of revealing what Ortiz did to them.

51.     As a result of the years of abuse and threats suffered by Plaintiffs, they have suffered greatly

and for years were of an unsound mind in the form of blocking out memories of the abuse.

52.     The drugs and alcohol provided to the minor children by Ortiz also caused additional periods

of unsound mind from and falling into major bouts of depression, alcohol, and drug use which kept

one or both Plaintiffs from remembering the abuse suffered at Our Lady of Guadalupe and St. Anne.

53.     The Diocese engaged in ongoing abuse in the form of exorcisms and continued to engage in

exorcisms for many years to convince Plaintiffs the abuse came from a demonic possession and not

from the Diocese or Ortiz, and the only remedy was to participate in exorcisms.           During these

exorcisms, Plaintiffs were strapped down and restrained to a bed and unable to move.

54.     Plaintiff pleads that the statute of limitations is tolled due to duress, unsound mind, fraud,

fraudulent concealment, conspiracy, equitable estoppel, and the discovery rule as stated herein.




                                          Original Petition Page 11 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 13 of 14



                                               DAMAGES

55.    As of further result of the abuse sustained by Plaintiffs, they have suffered severe personal

injuries which resulted in damages in the following respects:

                A.     Counseling/medical expenses incurred in the past;
                B.     Counseling/medical expenses which, in reasonable probability, will be
                       incurred in the future;
                C.    Physical pain and suffering in the past;
                D.     Physical pain and suffering which, in reasonable probability, will be suffered
                       in the future;
                E.     Mental anguish suffered in the past;
                F.     Mental anguish which, in reasonably probability, will be suffered in the future;
                       and
                G.    Exemplary Damages.

56.    As previously noted, Plaintiffs seek exemplary damages that will not be subject to damage

caps pursuant to § 41.008 of the Texas Civil Practice and Remedies Code.

                                             RULE 193.7 NOTICE

57.    Plaintiffs, in accordance with Rule 193.7 of the Texas Rules of Civil Procedure, files this

Notice of Intention to Use Production Documents at Trial. Plaintiffs hereby gives notice that they

intend to use at trial, or any pre-trial proceedings, all documents produced by Defendants in response

to discovery.

                                                 JURY DEMAND

58.    Plaintiff hereby demands a trial by jury on all issues presented in this action pursuant to Rule

216 of the Texas Rules of Civil Procedure.

                                        REQUEST FOR DISCLOSURE

59.    Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants shall disclose, within

50 days of service of this request, the information or material described in Rule 194.2.

                                         Original Petition Page 12 of 13
      Case 1:21-cv-00025 Document 1-5 Filed on 02/24/21 in TXSD Page 14 of 14



                                               U.S. LIFE TABLES

60.    Notice is hereby given that Plaintiff intends to use the U.S. Life Tables as prepared by the

Department of Health and Human Services.

                                                        PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant be

 cited to appear and answer herein, and that upon a final hearing of the cause, judgment be entered

 for Plaintiffs against Defendant, for damages in an amount within the jurisdictional limits of the

 Court; together with pre-judgment interest at the maximum rate allowed by law; post-judgment

 interest, costs of court; and such further relief to which Plaintiffs may be entitled at law or in equity.

                                                  Respectfully submitted,



                                                 By:__________________________
                                                 Law Office of Darren Wolf, P.C.
                                                 Darren Wolf
                                                 Texas Bar No. 24072430
                                                 Darren@darrenwolf.com
                                                 Christianne
                                                 1701         Edlund
                                                      N. Market  Street, Suite 210
                                                 Texas Bar
                                                 Dallas,    No.75202
                                                         Texas   24072083
                                                 Christianne@darrenwolf.com
                                                 Phone  (214) 346 5355
                                                 1701(214)
                                                 Fax.  N. Market  Street, Suite 210
                                                            346 5909
                                                 Dallas, Texas 75202
                                                 Phone (214) 346 5355
                                                 Fax. (214) 346 5909

                                                  Forester Haynie PLLC
                                                  J. Forester
                                                  Texas Bar No. 24087532
                                                  D. Matthew Haynie
                                                  Texas Bar No. 24087692
                                                  1701 N. Market Street, Suite 210
                                                  Dallas, Texas 75202
                                                  Phone (214) 210-2100
                                                  Fax. (214) 346-5909
                                                  jay@foresterhaynie.com
                                                  matthew@foresterhaynie.com

                                                  Attorneys for Plaintiffs
                                          Original Petition Page 13 of 13
